Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group III, 

    PNG
    media_image1.png
    355
    566
    media_image1.png
    Greyscale
,
in the reply filed on October 15, 2021 is acknowledged.  The traversal is on the ground(s) that it is improper 

The requirement is still deemed proper and is therefore made FINAL.


Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 15, 2021.




Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on April 6, 2020, 
June 30, 2020 and September 9, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 refers to “the tert-butoxy protected ester salt” but independent claim 21 does not refer to a tert-butoxy protected ester salt.  Therefore, claim 24 lacks antecedent basis from claim 21 for its limitation of “the tert-butoxy protected ester salt” since there is no earlier recitation of a tert-butoxy protected ester salt in claim 21.  See MPEP § 2173.05(e).  
In claim 25, the language “any one of” should be deleted because claim 25 only depends from claim 21.
7 variable but the R7 variable is not found in the formula in claim 26 or in any other variable definition.  Therefore, the presence of a definition for R7 is unclear.


Allowable Subject Matter
	The instant claimed invention is directed to a process for making an aztreonam derivative of Formula (1a), 
    PNG
    media_image2.png
    223
    446
    media_image2.png
    Greyscale
.  The novel and nonobvious aspect of this invention involves 
    PNG
    media_image3.png
    155
    392
    media_image3.png
    Greyscale
, in the process.  The closest prior art of record is 
KR 10-0472048 B1 to Yeong et al.  Yeong et al. disclose a process where a compound of formula 2, 
    PNG
    media_image4.png
    194
    223
    media_image4.png
    Greyscale
where 
    PNG
    media_image5.png
    57
    357
    media_image5.png
    Greyscale
, is reacted with a compound of formula 3, 
    PNG
    media_image6.png
    143
    147
    media_image6.png
    Greyscale
, to produce a compound of formula 1, 
    PNG
    media_image7.png
    201
    264
    media_image7.png
    Greyscale
.  See page 2 of the provided English translation of Yeong 8 variable.  Therefore, the instant claimed invention is free of the prior art.


Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21-23 are allowed over the prior art of record.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

December 3, 2021
Book XXVI, page 183